On Application op Dependant por Rehearing.
Breaux, J.
Admitting the error of fact in our statement of the case, for argument’s sake, we do not find, from any point of view, in the present action that our conclusion should be different from that heretofore expressed. We have not overlooked error asserted by plaintiff regarding certain facts.
We do not think that we should grant a rehearing only to have it appear of record here that an incidental fact, if erroneously stated, is not as *170heretofore found in the opinion, as the asserted error of fact has not the least bearing upon the conclusion reached. Although the- parties were not all parties to the sale made afterwards, the agreement in question none the less has full force and effect.
In any event, it is manifest that plaintiff alone cannot set aside the agreement of 1873. It must be done, if done at all, contradictorily with all parties concerned. . The defendant obtained the right from her vendor who held it by an agreement with other owners. Unless parties are reinstated in their ’original right rescission cannot be enforced. Bryant vs. Stothart, 46 Ann. 485. Plaintiff cannot question the validity or binding effect of the agreement to the extent of and for the reasons stated in our original opinion.
Rehearing refused.